Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 7, 2013

                                     No. 04-13-00315-CV

                                    Gary A. CAMPBELL,
                                          Appellant

                                               v.

                                  Deborah S. CARRASCO,
                                         Appellee

                  From the 37th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-01147
                        Honorable Michael E. Mery, Judge Presiding

                                           ORDER

         In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR LACK
OF JURISDICTION. It is ORDERED that no costs shall be assessed against appellant in relation
to this appeal because he qualifies as an indigent under TEX. R. APP. P. 20.

       It is so ORDERED on August 7, 2013.


                                                _____________________________
                                                Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of August, 2013.

                                                _____________________________
                                                Keith E. Hottle, Clerk